IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 49792

 In the Matter of Jane Doe I, A Child            )
 Under Eighteen (18) Years of Age.               )    Filed: September 9, 2022
                                                 )
                                                 )    Melanie Gagnepain, Clerk
 STATE OF IDAHO, DEPARTMENT OF                   )
 HEALTH & WELFARE,                               )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
        Petitioner-Respondent,                   )    BE CITED AS AUTHORITY
                                                 )
 v.                                              )
                                                 )
 JANE DOE (2022-24),                             )
                                                 )
        Respondent-Appellant.                    )
                                                 )

       Appeal from the Magistrate Division of the District Court of the Fifth Judicial
       District, State of Idaho, Twin Falls County. Hon. Thomas D. Kershaw, Jr.,
       Magistrate.

       Judgment terminating parental rights, affirmed.

       Rockstahl Law Office, Chtd.; Joe Rockstahl, Twin Falls, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; James T. Baird, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Chief Judge
       Jane Doe (2022-24) appeals from the judgment terminating her parental rights. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the mother of the minor child in this action who was born in 2019. Following the
removal of the child’s two older half-siblings due to suspected physical abuse by the child’s father
(Doe’s husband), the child was removed from Doe and her husband’s care at thirteen months of
age due to reports that the father was abusing both Doe and the child. Subsequently, the child was


                                                 1
placed into the care of her maternal grandparents. The magistrate court approved case plans for
Doe and the child’s father. The Department moved for a finding of aggravated circumstances
based upon the father’s physical abuse and Doe’s “chronic neglect” of the child. The magistrate
court granted the motion, which relieved the Department of the obligation to make reasonable
efforts to return the child to Doe’s custody. The magistrate court subsequently held periodic
review hearings to monitor the parents’ progress on their case plans. Reports provided to the
magistrate court “concerning the parents’ compliance were uniformly negative.”
       Ultimately, the Department filed a petition to terminate Doe’s parental rights to the child.
After finding by clear and convincing evidence that Doe neglected the child and that termination
is in the child’s best interests, the magistrate court terminated Doe’s parental rights.1 Doe appeals.
                                                 II.
                                   STANDARD OF REVIEW
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009). The Idaho Supreme Court has said that the substantial
evidence test requires a greater quantum of evidence in cases where the trial court’s finding must
be supported by clear and convincing evidence than in cases where a mere preponderance is
required. State v. Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Because a fundamental
liberty interest is at stake, the United States Supreme Court has determined that a court may
terminate a parent-child relationship only if that decision is supported by clear and convincing
evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; Doe v. Dep’t of
Health & Welfare, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386,
146 P.3d at 652. Clear and convincing evidence is generally understood to be evidence indicating
that the thing to be proved is highly probable or reasonably certain. Roe v. Doe, 143 Idaho 188,
191, 141 P.3d 1057, 1060 (2006). The appellate court will indulge all reasonable inferences in




1
      The magistrate court also terminated the father’s parental rights to the child. That decision,
however, is not at issue in this appeal.

                                                  2
support of the trial court’s judgment when reviewing an order that parental rights be terminated.
Doe, 148 Idaho at 245-46, 220 P.3d at 1064-65.
                                                  III.
                                             ANALYSIS
       Doe challenges the sufficiency of the evidence supporting the magistrate court’s findings
that she neglected the child and that termination is in the child’s best interests. The Department
responds that substantial evidence supports the magistrate court’s termination decision. We affirm
the termination of Doe’s parental rights.
A.     Statutory Basis for Termination
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d 341,
343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible, family
life should be strengthened and preserved. I.C. § 16-2001(2). Idaho Code Section 16-2005 permits
a party to petition the court for termination of the parent-child relationship when it is in the child’s
best interests and any one of the following five factors exist: (a) abandonment; (b) neglect or
abuse; (c) lack of a biological relationship between the child and a presumptive parent; (d) the
parent is unable to discharge parental responsibilities for a prolonged period that will be injurious
to the health, morals, or well-being of the child; or (e) the parent is incarcerated and will remain
incarcerated for a substantial period of time. Each statutory ground is an independent basis for
termination. Doe, 144 Idaho at 842, 172 P.3d at 1117.
       In this case, the magistrate court terminated Doe’s parental rights because she neglected
the child. Idaho Code Section 16-2002(3)(a) defines “neglect” as any conduct included in
I.C. § 16-1602(31). Section 16-1602(31)(a) provides, in pertinent part, that a child is neglected
when the child is without proper parental care and control, or subsistence, medical or other care or
control necessary for his or her well-being because of the conduct or omission of his or her parents,
guardian, or other custodian or their neglect or refusal to provide them. Neglect also exists where
the parent has failed to comply with the court’s orders or the case plan in a Child Protective Act
case and the Department has had temporary or legal custody of the child for fifteen of the most


                                                   3
recent twenty-two months and reunification has not been accomplished by the last day of the
fifteenth month in which the child has been in the temporary or legal custody of the Department.
I.C. § 16-2002(3)(b).
       The magistrate court found, by clear and convincing evidence, that Doe “neglected [the
child] as that term is defined in the statutes.” Although the magistrate court did not expressly
identify the specific statutory definition of neglect Doe’s behavior satisfied, the factual findings
and legal analysis contained in the magistrate court’s written findings of fact and conclusions of
law indicate that Doe neglected the child under I.C. § 16-2002(3)(b). Specifically, the magistrate
court found that Doe had not “complied with the court’s order regarding the case plan” in the child
protection case and that the Department “had custody of the child for more than 15 of the last 22
months” without Doe being reunified with the child.
       On appeal, Doe does not directly challenge either of the two findings by the magistrate
court identified above. The argument section of Doe’s appellate brief that is dedicated specifically
to challenging the magistrate court’s finding of neglect begins with a recitation of the statutory
definition of neglect contained in I.C. § 16-1602(31). As indicated above, the magistrate court’s
factual findings and legal analysis indicate that it found Doe neglected the child under the
definition contained in I.C. § 16-2002(3)(b)--not I.C. § 16-1602(31). Moreover, Doe presents no
cogent legal argument showing that the magistrate court’s finding of neglect was error. To the
contrary, Doe follows the recitation of the irrelevant definition of neglect with a new paragraph
that begins with the phrase “[i]n this case,” suggesting a discussion of how the magistrate court
erred is forthcoming. However, nothing follows the phrase until the next line of the brief where a
heading appears, indicating the magistrate court erred by finding termination is in the child’s best
interests. Appellate courts generally do not address issues lacking support from cogent argument
and citation to legal authority, even in a case terminating parental rights. Idaho Dep’t of Health &
Welfare v. Doe (2018-24), 164 Idaho 143, 147, 426 P.3d 1243, 1247 (2018). Nevertheless, we
conclude substantial and competent evidence supports the magistrate court’s conclusion that Doe
neglected the child and that terminating Doe’s parental rights is in the child’s best interests.
       Doe acknowledges that the child was placed into the Department’s custody in June of 2020
and that reunification had not occurred by the time of the termination trial twenty-two months later
in April of 2022--seven months more than the fifteen months of the most recent twenty-two months


                                                  4
necessary to constitute neglect under I.C. § 16-2002(3)(b). Accordingly, our inquiry will focus on
whether substantial, competent evidence supports the magistrate court’s finding that Doe failed to
comply with her case plan. The copy of Doe’s case plan admitted into evidence during the
termination trial required Doe to (among other things): (1) participate in family preservation
services and demonstrate the skills learned; (2) explore respite care options when the children
returned home; (3) participate in a trauma-informed parenting class and provide a certificate of
completion; (4) attend anger management treatment and follow all treatment recommendations;
and (5) provide safe, stable, sanitary housing for the children throughout the child protection
action.
          Doe acknowledges that she did not complete the first two tasks listed above, but asserts
that she was unable to do so because the child remained in foster care. There is substantial,
competent evidence in the record, however, showing that Doe failed to complete additional tasks.
For example, a Department social worker testified that Doe had not completed the required
parenting class or anger management treatment after approval of the case plan. 2 Additionally,
Department employees testified that Doe failed to maintain sanitary housing while the father
served a six-month jail sentence after pleading guilty to child endangerment for conduct related to
the child’s two half-siblings.
          However, the “biggest concern” Department employees had, according to the magistrate
court, was Doe’s “apparent inability or unwillingness” to protect the child from her physically
abusive father. The magistrate court shared this concern, finding that the child “would be in danger
from [her father] if placed in his care, and that [Doe] lacks the will or the ability to protect” the
child from her father. Substantial and competent evidence supports these findings. Department
employees and Doe’s mother testified to Doe disclosing instances of the father threatening to kill
Doe and various episodes in which the father physically abused either Doe or the child prior to the
inception of the child protection case. For example, the child’s maternal grandmother testified to
Doe describing the father throwing the child “up the stairs” and bouncing her “off the wall into her
crib.” A Department social worker testified to Doe divulging an episode where the father held the



2
         Doe testified that she completed a parenting class, but admitted under cross-examination
that it was before approval of the case plan.

                                                 5
child against a wall by the neck in an attempt to strangle the child when she would not stop crying.
In another episode Doe disclosed, the father covered the child with a pillow and laid on top of her
in an attempt to stop her crying while on a camping trip. The violence perpetrated by the father
that Doe disclosed was not limited to the child. Doe also indicated that on more than one occasion
the father threatened Doe while holding a gun, threw her to the ground, and kicked her in the
stomach. At one point, the child was placed under protective supervision with Doe on the
condition that the father have no unsupervised contact with the child. Nevertheless, Doe told
Department employees that, during this time, she would leave the child alone with the father in the
residence they shared after disputes that left Doe fearing for her life. When confronted during the
trial with these prior statements and her decision to continue living with the father, Doe indicated
that she had “lied” because she was angry with the father. Thus, the evidence in the record shows
that Doe not only failed to maintain sanitary housing throughout the child protection action, but
she also failed to provide safe housing for the child. Doe has failed to show error in the magistrate
court’s finding that she neglected the child.
B.     Best Interests of the Child
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
Tanner v. State, Dep’t of Health & Welfare, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When
determining whether termination is in the child’s best interests, the trial court may consider the
parent’s history with substance abuse, the stability and permanency of the home, the
unemployment of the parent, the financial contribution of the parent to the child’s care after the
child is placed in protective custody, the improvement of the child while in foster care, the parent’s
efforts to improve his or her situation, and the parent’s continuing problems with the law. Doe
(2015-03) v. Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); Idaho Dep’t of Health & Welfare
v. Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding that it is in the best interests
of the child to terminate parental rights must still be made upon objective grounds. Idaho Dep’t
of Health & Welfare v. Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       As previously stated, the magistrate court determined that terminating Doe’s parental rights
is in the child’s best interests. The magistrate court noted that the improvement of a child while
in foster care is a factor to consider when evaluating whether termination is in a child’s best


                                                  6
interests. The magistrate court found that the child “is doing well” in her maternal grandparents’
custody, noting that “witnesses testified that [the child] has ‘really blossomed,’” is “flourishing
and is ‘really bonded’” to the grandparents. The child’s maternal grandmother testified that, upon
entering her care, the child was nonverbal and could not walk.3 The grandmother further testified
about a family dinner prior to the child protection action during which she noticed the child felt
“really cold” and had to instruct Doe and the father to take the child to the hospital, where she was
diagnosed with hypothermia. According to the grandmother, the child has remained healthy and
began both walking and talking since leaving Doe’s care.
        Although not expressly identified as such, various other factual findings by the magistrate
court support its best interests determination. Although there is no set list of factors a court must
consider when evaluating whether termination is in the best interests of the child, whether the
parent has provided financial support and the child’s need for stability and certainty are factors
trial courts may consider. Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015). Doe does not
challenge the magistrate court’s finding that she did not provide “any material support” for the
child after approval of the case plan. Furthermore, the maternal grandmother testified that she
intended to adopt the child if Doe and the father’s parental rights were terminated. Eclipsing all
this, however, is the evidence demonstrating the physical danger posed by returning the child to
Doe. As described above, substantial, competent evidence supports the magistrate court’s finding
that the child would be in physical danger if returned to Doe’s care because of her inability or
unwillingness to protect the child from her physically abusive father with whom Doe continues to
reside. Doe has failed to show error in the magistrate court’s determination that terminating her
parental rights is in the best interests of the child.




3
        Doe contends that the grandmother’s “allegations should be carefully scrutinized” because
she has custody of the child, which “appears to be a conflict of interest.” It is the trial court’s role
to determine the credibility of witnesses, the weight to be given their testimony, and the inferences
to be drawn from the evidence. Doe, 159 Idaho at 195, 358 P.3d at 80. Doe does not cite a portion
of the record indicating that the magistrate court found any portion of the grandmother’s testimony
not credible. We will not do so on appeal.



                                                    7
                                                 IV.
                                          CONCLUSION
       Substantial, competent evidence supports the magistrate court’s determinations that Doe
neglected the child and that termination is in the best interests of the child. Doe has failed to show
error in the magistrate court’s decision to terminate her parental rights. Accordingly, the judgment
terminating Doe’s parental rights is affirmed.
       Judge GRATTON and Judge BRAILSFORD, CONCUR.




                                                  8